Citation Nr: 0737676	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for melanoma.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for basal cell skin 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1950 to May 1951, 
and from September 1954 to August 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for melanoma and 
basal cell skin cancer.  

The issues of service connection for these disorders on a de 
novo basis will be addressed in the REMAND portion of this 
decision. 


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 2001, the RO 
denied claims of entitlement to service connection for 
melanoma and basal cell skin cancer.

2.  The evidence received since the RO's April 2001 decision, 
which denied service connection for melanoma, and basal cell 
skin cancer, which was not previously of record, and which is 
not cumulative of other evidence of record, raises a 
reasonable possibility of substantiating the claims.  


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
April 2001 decision, which denied claims of entitlement to 
service connection for melanoma, and basal cell skin cancer; 
the claims for service connection for melanoma, and basal 
cell skin cancer, are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision, dated in April 2001, the RO denied 
claims for service connection for melanoma, and basal cell 
skin cancer.  There was no appeal, and the RO's decisions 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In November 2004, the veteran filed to reopen the claims.  In 
March 2005, the RO reopened and denied the claims.  
Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

The veteran's claims to reopen were received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. § 
3.303(d). In addition, certain chronic diseases, including 
malignant tumors, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The most recent and final denial of these claims was in April 
2001.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence of record in April 2001 included the veteran's 
service medical records, which showed that he was treated for 
an infected nevus of the left hip, and for psoriasis, in 
1959.  The veteran's retirement examination, dated in June 
1974, showed that his skin, and lymphatic system, was 
clinically evaluated as normal.  The report noted a history 
of psoriasis of the hands and elbows since 1958 (service 
connection is currently in effect for conditions that include 
psoriasis, evaluated as 0 percent disabling).  

The post-service medical evidence showed that the veteran was 
treated for malignant melanoma at the right posterior 
shoulder in 1989.  Between 1991 and 1996, he was treated for 
basal cell carcinoma at the right cheek.  Private treatment 
reports noted treatment for basal cell carcinoma at the left 
arm and nose between 1997 and 1999.  A VA examination report, 
dated in February 2001, showed that the veteran reported a 
history of treatment for melanoma beginning in 1989.  On 
examination, there was extensive sun damage to sun-exposed 
areas, i.e., the arms, hands, face, and neck.  The relevant 
impression noted a history of multiple basal cell carcinoma 
on sun-exposed areas.  

The veteran's service records indicated that he served in 
Vietnam between July 1968 and June 1969.  Given his service 
in Vietnam, he was presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116(f) (West 1991).  

At the time of the RO's April 2001 decision, there was no 
competent evidence to show that the veteran had a tumor 
manifest to a compensable degree within a year of separation 
from service, or a disorder for which presumptive service 
connection was warranted for exposure to Agent Orange under 
38 C.F.R. §§ 3.307, 3.309, nor was there any competent 
evidence to show that the veteran's melanoma, or basal cell 
skin cancer, was related to his service, to include as due to 
exposure to Agent Orange during service.  Combee. 

Evidence received since the April 2001 decision includes 
medical reports showing treatment for malignant melanoma at 
the left temple in 2004.  The submitted evidence also 
includes three statements from a private physician, Dr. 
R.M.G., dated between 2004 and 2006.  The earliest of these 
statements is dated in November 2004, and states that there 
is a "possibility" that the veteran's Agent Orange exposure 
may be a contributing factor to his melanomas.  In a February 
2006 statement, Dr. R.M.G. states, "It is reasonable to 
conclude that the patient's three primary melanomas are at 
least as likely as not caused by or as the result of TCDD 
(tetrachlorodibenzo-P-dioxin) exposure in Southeast Asia."  

In a March 2006 statement, Dr. R.M.G. essentially indicates 
that it is at least as likely as not that the veteran's 
melanoma was caused by or as a result of Agent Orange 
exposure.  

In addition, the veteran has submitted a number of articles 
in support of his claim.  These articles include an item 
which states that personnel involved in the spraying of Agent 
Orange during the Vietnam War (know as "Ranch Hands") had 
"significantly more basal cell carcinomas that comparison 
subjects."  See Wolf, W.H., et al, "Health status of Air 
Force veterans occupationally exposed to herbicides in 
Vietnam," JAMA (October 10, 1990).  Another report shows 
that it was concluded that there was adequate evidence for 
the Secretary to reasonably conclude that it was at least as 
likely as not that there was a relationship between exposure 
to Agent Orange and health problems that included "skin 
cancers."  See Admiral E. R. Zumwalt, Jr., Report to 
Secretary of the Department of Veterans Affairs on the 
Association Between Adverse Health Effects and Exposure to 
Agent Orange (May 5, 1990).  

This evidence, which was not of record at the time of the 
April 2001 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board also finds that 
this evidence is material.  With regard to the claim for 
melanoma, Dr. R.M.G.'s statements are competent evidence to 
show that the veteran may have melanoma that is related to 
exposure to Agent Orange during service.  With regard to the 
claim for basal cell skin cancer, the articles are 
sufficiently relevant to warrant a reopening of the claim.  
See e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(holding that medical treatises can serve as the requisite 
evidence of nexus); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  The Board therefore finds that the submitted evidence 
raises a reasonable possibility of substantiating the claims, 
and the claims are therefore reopened.  

ORDER

As new and material evidence has been presented, the claims 
for service connection for melanoma and basal cell skin 
cancer, are reopened.  To this extent only, the appeal is 
granted.


REMAND

Now that the claims have been reopened, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, VA has not yet obtained an etiological opinion 
with regard to the claim for basal cell skin cancer.  With 
regard to the claim for melanoma, the February 2001 VA 
examination report was issued prior to receipt of the 
veteran's November 2004 treatment reports for basal cell 
carcinoma, prior to receipt of Dr. K.M.G.'s opinions, and 
prior to receipt of a number of articles that the veteran has 
submitted in support of his claims.  Further, the examination 
of February 2001 does not provide an etiology opinion.  The 
recent decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006) makes the need for a VA examination in this case 
clear. 

On remand, the veteran should be scheduled for an examination 
by a dermatologist, and opinions should be obtained as to 
whether it is at least as likely as not that the veteran's 
melanoma, and/or basal cell skin cancer, was caused by his 
service, to include as a result of exposure to Agent Orange 
during service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA skin examination.  The examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran's melanoma, or basal cell 
skin cancer, had its onset in or was 
otherwise caused by his service from July 
1950 to May 1951, and from September 1954 
to August 1974,  to include as due to 
exposure to herbicides during service.  
The examiner should be informed that the 
veteran's exposure to herbicides during 
service in Vietnam, between 1968 and 
1969, is presumed.  The claims files must 
be provided to the examiner in connection 
with the examination, and the examiner 
should indicate that the claims files 
have been reviewed.  

2.  Thereafter, the RO should 
readjudicate the claims.  If either of 
the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The claims files should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



